81062: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26869: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81062


Short Caption:DEVOSE (CHRISTOPHER) VS. STATECourt:Supreme Court


Related Case(s):68814


Lower Court Case(s):Clark Co. - Eighth Judicial District - A781814, C303641Classification:Criminal Appeal - Life - Post-Conviction


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:11/18/2020How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantChristopher Jerome DevoseJessie L. Folkestad
							(Former)
						Christopher R. Oram
							(Law Office of Christopher R. Oram)
						


RespondentThe State of NevadaJohn T. Afshar
							(Clark County District Attorney)
						Alexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


04/23/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


04/23/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-15485




04/27/2020Transcript RequestFiled Certificate of No Transcript Request. (SC)20-15845




04/29/2020Docketing StatementFiled Docketing Statement.  (SC)20-16258




08/21/2020BriefFiled Appellant's Opening Brief (SC)20-30887




08/21/2020AppendixFiled Appellant's Appendix  Vol 1 (SC)20-30888




08/21/2020AppendixFiled Appellant's Appendix Vol. 2 (SC)20-30890




08/21/2020AppendixFiled Appellant's Appendix Vol. 3 (SC)20-30891




08/21/2020AppendixFiled Appellant's Appendix Vol. 4 (SC)20-30892




08/21/2020AppendixFiled Appellant's Appendix Vol. 5 (SC)20-30893




08/21/2020AppendixFiled Appellant's Appendix Vol.6 (SC)20-30894




08/21/2020AppendixFiled Appellant's Appendix Vol. 7 (SC)20-30895




08/21/2020AppendixFiled Appellant's Appendix Vol 8 (SC)20-30898




08/21/2020AppendixFiled Appellant's Appendix Vol. 9 (SC)20-30899




08/21/2020AppendixFiled Appellant's Appendix Vol. 10 (SC)20-30900




08/21/2020AppendixFiled Appellant's Appendix Vol. 11 (SC)20-30902




08/21/2020AppendixFiled Appellant's Appendix Vol. 12 (SC)20-30905




09/18/2020Notice/IncomingFiled Notice of Appearance. John T. Niman for respondent. (SC)20-34359




09/18/2020MotionFiled Respondent's Motion for Extension of Time (Answering brief). (SC)20-34360




09/23/2020Order/ProceduralFiled Order Granting Motion.  Respondent shall have until October 21, 2020, to file and serve the answering brief.  (SC)20-34989




10/21/2020BriefFiled Respondent's Answering Brief. (SC)20-38533




11/18/2020BriefFiled Appellant's Reply Brief. (SC).20-42043




11/18/2020Case Status UpdateBriefing Completed/Submitted For Decision. (SC).


05/17/2021Notice/IncomingFiled Substitution of Attorneys. (Christopher Oram as counsel for Appellant) (SC)21-14226




09/16/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn2 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-26869




10/11/2021RemittiturIssued Remittitur.  (SC)21-29118




10/11/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


10/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 12, 2021. (SC)21-29118





Combined Case View